DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 27, 2022.
Claims 1, 8 and 11 have been amended and are hereby entered.
Applicant’s amendments to the drawings, filed January 27, 2022 are hereby entered.
Claims 7, 9, and 12 – 20 have been cancelled.
Claims 1 – 6, 8, 10 and 11 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on April 26, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 have been amended to recite “wherein the transition region comprises a plurality of courses each formed of loops of the second yarn and each separated from each other by fused courses of the first yarn” and “wherein the transition region comprises a plurality of courses each formed of loops of the second yarn each separated from each other by portions of the first thermoplastic material.” Applicant points to paragraphs [0028], [0040], [0041], [0048] and Figures 3 and 5 for support. However, Examiner did not find any discussion in the cited paragraphs of the plurality of courses separated from each other by portions of the first thermoplastic material in the transition region. Therefore, the amendments are not supported by the specification as filed and appear to constitute new matter.
Claims 2 – 6, 10 and 11 are rejected as being dependent on claims 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US20150216253A1) and McFarland (US20170245581A1).
As per claims 1, 2, 3 and 5 Podhajny teaches:
A knitted component comprising a first yarn comprising a thermoplastic material having a first melting temperature and a second yarn having a second melting temperature (Abstract: “The monofilament knit element is formed by knitting with a monofilament strand. The monofilament knit element is formed of a unitary knit construction with the remaining portions of the knitted component, including peripheral portions that are knit using a natural or synthetic twisted fiber yarn… a fusible strand may be knit with the monofilament knit element.” In [0044], Podhajny teaches that the fusible yarn may be at least partially formed from a thermoplastic polyester material. The monofilament yarn with the fusible strand reads on the first yarn. The natural or synthetic twisted fiber yarn reads on the second yarn. Both materials would inherently have a melting temperature.)
A first region comprising the first yarn and the second yarn, wherein the first region comprises a greater percentage by unit area of the second yarn than the first yarn, a transition region located between the first region and the window region, wherein in the transition region, the second yarn from the first region extends to the window region and terminates at or before the window region (In Fig. 1, the window region is interpreted as being selected from at least a portion of the monofilament knit element 131. In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one type, such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. This boundary zone is interpreted as reading on the transition region. It is the Examiner’s opinion that the first region can be selected to include the peripheral region 133 and 134, and portion of the boundary zone so that the area includes at least a portion of the first yarn and also the region contains a greater percentage by unit area of the second yarn than the first yarn, as claimed.)
A window region formed entirely of the first yarn fused together (As above, the window region is interpreted as being selected from at least a portion of the monofilament knit element 131 in Fig. 1. The window region comprises the monofilament knit comprises a fusible strand ([Abstract]) where upon heat, the fusible strand may melt and surround the strand within the monofilament knit element ([Abstract]). Examiner is of the opinion that this melting will fuse the yarns together as claimed.)
Wherein the first region surrounds the window region (As shown in Fig. 1, the first region, which is interpreted as reading on the peripheral regions 133 and 134, partially surrounds the window region, which is interpreted as being selected from at least a portion of the monofilament knit element 131.)

    PNG
    media_image1.png
    455
    611
    media_image1.png
    Greyscale
Wherein the transition region comprises a plurality of courses each formed of loops of the second yarn and each separated from each other by fused courses of the first yarn (In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one type, such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. This boundary zone is interpreted as reading on the transition region. Podhajny also teaches in Fig. 13 a knit structure where courses of fibers with fusible yarns are separated by courses of fibers with non-fusible strands. 
It would have been obvious to one of ordinary skill in the art before the effective date to use a knit pattern, such as that claimed, in the transition region because Podhajny teaches that in the boundary region, one type of yarn transitions to another type of yarn and Figure 13 shows a pattern that teaches a pattern where the two different types of yarn are combined, and could be reasonably used to transition from one type of yarn to another type of yarn)
Podhajny teaches that the knitted upper comprises two types of yarns, where one of the yarns is a natural or synthetic twisted fiber yarn and that one of the yarns contains a fusible strand that can be manipulated upon heating (Abstract). Podhajny teaches that the fusible strand can be thermoplastic ([0044]). Podhajny does not explicitly teach:
Wherein the second melting temperature [of the second yarn] is higher than the first melting temperature [of the first yarn]
Wherein the first melting temperature is between about 100 and about 150 degrees Celsius
Wherein the second yarn is a polyester yarn
McFarland teaches a knitted upper for footwear that are formed by knitting one or more yarns together, wherein one of the yarns is thermoplastic and may be at least partially melted and subsequently cooled (Abstract). McFarland further teaches:
Wherein the melting temperature of the second yarn is higher than the first melting temperature, and wherein the second yarn is a polyester ([0036]: “The knit structure may include a first yarn comprising a thermoplastic polymer and a second yarn comprising polyester. The thermoplastic polymer may have a melting temperature less than the melting temperature of decomposition temperature of the polyester.”)
Wherein the first melting temperature is between about 100 and 150 degrees Celsius ([0036]: “The melting point of the thermoplastic polymer may be, for example between about 80°C and about 140°C.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the uppers of Podhajny with thermoplastic and polyester yarns with the claimed melting temperatures, as taught by McFarland. One of ordinary skill in the art would have been motivated because McFarland teaches that these materials with the claimed melting temperatures are suitable materials for knitted upper containing a fusible and a non-fusible yarn. Podhajny teaches that the fusible yarn can be a thermoplastic material ([0044]) and the second yarn can be a natural or synthetic fiber (Abstract). The specific materials of McFarland are seen as a species of the broad teachings of Podhajny. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
As per claim 4, Podhajny teaches:
Wherein the transition region includes a knitted course where the second yarn transitions to the first yarn ([0058]: “In some embodiments, collar portion 133 and throat portion 134 may be formed of a unitary knit construction with each other, as well as with the remaining portion of the knitted component 130, including monofilament knit element 131. That is, courses of monofilament knit element 131 are joined with courses of the collar portion 133… In this embodiment, a course of a monofilament strand forming monofilament knit element may be joined (e.g. by interloping) to an adjacent course of the natural or synthetic twisted fiber yarn forming collar portion.”)
As per claim 6, Podhajny teaches:
Wherein the second yarn is a non-plastic yarn (In the Abstract, Podhajny teaches that the peripheral regions can be knit with fibers. Natural fibers are interpreted as being “non-plastic.”)

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US20150216253A1).
As per claim 8, Podhajny teaches:
A textile comprising a first thermoplastic material and a second yarn (Abstract: “The monofilament knit element is formed by knitting with a monofilament strand. The monofilament knit element is formed of a unitary knit construction with the remaining portions of the knitted component, including peripheral portions that are knit using a natural or synthetic twisted fiber yarn… A fusible strand may be knit with the monofilament knit element.” In [0044], Podhajny teaches the fusible yarn may be at least partially formed from a thermoplastic polyester material. The monofilament yarn knit with the fusible strand reads on the first thermoplastic material. The natural or synthetic twister fiber yarn reads on the second yarn.)
A first region comprising the first thermoplastic material and the second yarn, a window formed of the first thermoplastic material, and a transition region formed of the first thermoplastic material and the second yarn, the transition region being located between the first region and the window, wherein the second yarn from the first region extends through the transition region towards the window (In Fig. 1, the window region is interpreted as the monofilament knit element 131. In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one yarn type such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. The boundary zone is interpreted as reading on the transition region. It is the Examiner’s opinion that the first region can be selected to include the peripheral region 133 and 134, and a portion of the boundary zone so that the area includes at least a portion of the first yarn.)
Wherein the first thermoplastic material is at least partially fused to one or more knit loops of the second yarn ([0094]: “When heat is applied to fusible strand 1302 sufficient for fusible strand 1302 to reach its glass transition temperature and become substantially plastic, fusible strand 1302 may attach or bond with only portions of adjacent natural synthetic twisted fibers yarns.”)
Wherein the window is at least semi-transparent ([0047]: “In some embodiments, monofilament strands forming monofilament knit element 131 of the upper 120 may be transparent, translucent or opaque depending on the characteristics or properties of the material used to make the monofilament strand. In an exemplary embodiment, monofilament knit element 131 may be formed using monofilament strands that are transparent, semi-transparent and/or translucent, so that at least some details of a foot of a wearer from the interior of the article 100 may be visible through the upper 120.J”
Wherein the transition region comprises a plurality of courses each formed of loops of the second yarn and each separated from each other by portions of the thermoplastic material (In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one type, such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. This boundary zone is interpreted as reading on the transition region. Podhajny also teaches in Fig. 13, show above, a knit structure where courses of fibers with fusible yarns are separated by courses of fibers with non-fusible strands. It would have been obvious to one of ordinary skill in the art before the effective date to use a knit pattern, such as that claimed, in the transition region because Podhajny teaches that in the boundary region, one type of yarn transitions to another type of yarn and Figure 13 shows a pattern that teaches a pattern where the two different types of yarn are combined, and could be reasonably used to transition from one type of yarn to another type of yarn.)
As per claim 10, Podhajny teaches:
Wherein the first region at least partially surrounds the window (As shown in Fig. 1, the first region, which is interpreted as reading on the peripheral regions 133 and 134, partially surrounds the window region, which is interpreted as the monofilament knit element.)
As per claim 11, Podhajny teaches:
Wherein one or more knit loops of the second yarn maintain their knit loop structure in the transition region (As described in [0090], Fig. 14B shows interloped portions of a heated knit element. Fusible strand 1302 is joined to a knitted course 1301 which does not include a fusible strand. The Figure shows that the loops of the second yarn have maintained their knit loop structure as claimed.)

Response to Amendments
Applicant’s amendments to the drawings, filed January 27, 2022, caused the withdrawal of the objection to the drawings as set forth in the office action filed October 28, 2021.
Applicant’s amendments to the claims, filed January 27, 2022, caused the withdrawal of the rejection of claims 1 – 12 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed October 28, 2021.
Applicant’s amendments to the claims, filed January 27, 2022, caused the withdrawal of the rejection of claims 8 – 12 under 35 U.S.C. 102(a)(1) as anticipated by Podhajny as set forth in the office action filed October 28, 2021.

Response to Arguments
Applicant's arguments filed January 27, 2022, have been fully considered but they are not persuasive.
Applicant argues that Podhajny does not disclose that the boundary zone includes “a plurality of courses each formed of loops of the second yarn and each separate from each other by portions of the first thermoplastic material.” Examiner respectfully disagrees. As shown above, Podhajny teaches a pattern in Figure 13 that meets the claimed limitations. 
Applicant argues that Podhajny does not teach or suggest a window region formed entirely of the first yarn fused together because paragraph [0044] of Podhajny describes that materials forming the knitted component may include non-fusible or fusible materials and paragraphs [0085] to [0094] of Podhajny describe embodiments where fusible strands may be fused with non-fusible strands. Examiner respectfully disagrees. As shown above, Podhajny teaches that the fusible strand can combine and surround the monofilament strand (Abstract). Since the monofilament knit element can comprise yarns with fusible strands (Abstract), this combining and surrounding of the monofilament strands results in the fusion of the yarns together as claimed.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789